Lewis, J.
The verdict for the defendants in this case being demanded by the evidence, the court committed no error in directing the jury to find in their favor. If there was any error of law committed by the court in the various rulings complained of, such error was immaterial and therefore harmless to the plaintiffs in error.

Judgment affirmed.


All the Justices concurring.

Complaint. Before Judge Harris. City court of Floyd county. November 15,1897.
Henry Walker, for plaintiffs:
Rowell & Rowell and McHenry & Nunnally, for, defendants.